1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   ALLEN HAMMLER,                                  )   Case No.: 1:19-cv-00497-DAD-SAB (PC)
                                                     )
12                  Plaintiff,                       )
                                                     )   ORDER GRANTING PLAINTIFF’S THIRD
13          v.                                           MOTION FOR EXTENSION OF TIME TO FILE
                                                     )   OBJECTIONS, AND DIRECTING CLERK OF
14                                                   )   COURT TO SEND COURTESY COPIES OF
     SCOTT KERNAN, et.al.,
                                                     )   SECOND AMENDED COMPLAINT AND
15                  Defendants.                      )   FINDINGS AND RECOMMENDATIONS
                                                     )
16                                                   )   [ECF No. 37]
                                                     )
17                                                   )
18          Plaintiff Allen Hammler is appearing pro se and in forma pauperis in this civil rights action
19   pursuant to 42 U.S.C. § 1983.
20          Currently before the Court is Plaintiff’s motion “for court order to enable Plaintiff to comply
21   with court’s order,” filed December 20, 2019. Plaintiff contends that he has been denied legal
22   services at California State Prison-Corcoran to allow him to file objections to the pending Findings
23   and Recommendations. Plaintiff indicates that he is in need of a copy of his second amended
24   complaint because he submitted the original to the Court. In the interest of justice, the Court will
25   make a one-time exception and provide Plaintiff with a copy of the second amended complaint to
26   review in drafting in objections to the pending Findings and Recommendations.
27   ///
28   ///
                                                         1
1             Based on Plaintiff’s contentions and in the interest of justice, the Court will send Plaintiff

2    courtesy copy of his second amended complaint (ECF No. 30), along with a copy of the Court’s

3    Findings and Recommendations issued on October 17, 2019 (ECF No. 32) and extend the deadline to

4    file objections. However, Plaintiff is advised that the Clerk of Court does not ordinarily provide free

5    copies of case documents to parties. The Clerk charges $.50 per page for copies of documents. See 28

6    U.S.C. § 1914(a). Copies of up to twenty pages may be made by the Clerk’s Office at this Court upon

7    written request and prepayment of the copy fees. Nonetheless, the Court will make a one-time

8    exception in this circumstance. Plaintiff is further advised that no further extensions of time will be

9    granted absent extraordinary circumstances, not present here.

10            Based on the foregoing, it is HEREBY ORDERED that:

11            1.      The Clerk of Court shall send Plaintiff a copy of the second amended complaint filed

12                    on October 3, 2019 (ECF No. 30) and a copy of the Findings and Recommendations

13                    filed on October 17, 2019 (ECF No. 32);

14            2.      Plaintiff is granted thirty (30) days from the date of service of this order to file

15                    objections; and

16            3.      No further extensions of time will be granted absent extraordinary circumstances, not

17                    present here.

18
19   IT IS SO ORDERED.

20   Dated:        December 23, 2019
21                                                         UNITED STATES MAGISTRATE JUDGE

22
23
24
25
26
27
28

                                                            2
